Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 11/5/2021.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 63/111463, filed on 11/9/2020.
Claims 1-19 are pending in the case.  Claims 1, 9, and 17 are independent claims.


Claim Objections

Claims 1-19 are objected to because of the following informalities:
Claims 1, 9 and 17 objected to because the following recited limitations do not appear to carry patentable weight.  Independent claim 1 recites the limitation " responsive to a user actuating the concatenator element" and responsive to a user actuating the concatenator element.  However, “actuating the concatenator element” and “actuating said focus element” are not required steps in the claim.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.  As such, the effective limitation of claim 1 appears to be “displays a graphical user interface for a video editing system, the user interface including: a media bin displaying a plurality of media elements imported into the video editing system; a viewing window for viewing a selected one of the media elements; a timeline; a concatenator element; and a focus element”.  Examiner suggests: “receive a user input actuating the concatenator element;  responsive to [[a]] the user input actuating the concatenator element… receive user input actuating said focus element; responsive to a user input actuating said focus element…”. 
Claims 17 objected to because the following recited limitations do not appear to carry patentable weight.  Claim 17 recites “A computer system including a processor and non-transitory storage media accessible to the processor, said processor executing one or more sequences of instructions which cause the computer system to: display, on a display, a graphical user interface including”.   Since the instructions executed by the processor is not included in the claimed system, the effective claim limitation appears to be “A computer system including a processor and non-transitory storage media accessible to the processor”.   Examiner suggests “A computer system including a processor and non-transitory storage media storing one or more sequences of instructions that is accessible to the processor, said processor executing the one or more sequences of instructions which cause the computer system to”.

Appropriate correction is required.


Claim Objections

Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/600978 in view of Takata (USPGPUB 20030142124) in view of Pacurariu (USPGPUB 20150243325). 
This is a provisional nonstatutory double patenting rejection.

	Claim 1 of co-pending application 17/600978 claims a software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: displays a graphical user interface for a video editing system, the user interface including: a media bin displaying a plurality of media elements imported into the video editing system; a viewing window for viewing a selected one of the media elements; a timeline; a concatenator element; and responsive to a user actuating the concatenator element, concatenates the media elements present in the media bin together into a single media element and loads the single media element into the viewing window. 
Claim 1 of co-pending application 17/600978 does not disclose a software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: displays a graphical user interface for a video editing system, the user interface including: a focus element; and responsive to a user actuating said focus element, modifies the single media element to form a focused single media element that concatenates only those media elements present in the media bin with related metadata and loads the focused single media element into the viewing window.  However, Takata discloses 
a software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: displays a graphical user interface for a video editing system, the user interface including: a focus element; and responsive to a user actuating said focus element, modifies the single media element to form a focused single media element that concatenates elements present in the media bin and loads the focused single media element into the viewing window (Takata paragraph [0093] discloses concatenating media elements in media bin when focus element is selected, and if the output button 4-7 is finally clicked, the contents of extracted segments arranged in the region 4-61 are concatenated in the arrangement order and output as one moving picture file). 
Pacurariu discloses a software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: concatenates only those media elements present in the media bin with related metadata (Pacurariu paragraph [0004], [0027], [0030], [0068], [0089] discloses concatenating only those media elements with related metadata, compilation of video created from video clips with high relevance score, relevance score based on metadata such as time or date the video was recorded and output to user interface 145). 

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/600978 in view of Takata (USPGPUB 20030142124) in view of Pacurariu (USPGPUB 20150243325). 
This is a provisional nonstatutory double patenting rejection.

Claim 8 of co-pending application 17/600978 claims a method for providing a graphical user interface for a video editing system, the method comprising: displaying a graphical user interface including: a media bin displaying a plurality of media elements imported into the video editing system; a viewing window for viewing a selected one of the media elements; a timeline; a concatenator element; and responsive to a user actuating the concatenator element, concatenates the media elements present in the media bin together into a single media element and loads the single media element into the viewing window. 
Claim 8 of co-pending application 17/600978 does not disclose a method for providing a graphical user interface for a video editing system, the method comprising: displaying a graphical user interface including: a focus element; and responsive to a user actuating said focus element, modifies the single media element to form a focused single media element that concatenates only those media elements present in the media bin with related metadata and loads the focused single media element into the viewing window.  However, Takata discloses 
a software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: displays a graphical user interface for a video editing system, the user interface including: a focus element; and responsive to a user actuating said focus element, modifies the single media element to form a focused single media element that concatenates elements present in the media bin and loads the focused single media element into the viewing window (Takata paragraph [0093] discloses concatenating media elements in media bin when focus element is selected, and if the output button 4-7 is finally clicked, the contents of extracted segments arranged in the region 4-61 are concatenated in the arrangement order and output as one moving picture file). 
Pacurariu discloses a software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: concatenates only those media elements present in the media bin with related metadata (Pacurariu paragraph [0004], [0027], [0030], [0068], [0089] discloses concatenating only those media elements with related metadata, compilation of video created from video clips with high relevance score, relevance score based on metadata such as time or date the video was recorded and output to user interface 145). 

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 17/600978 in view of Takata (USPGPUB 20030142124) in view of Pacurariu (USPGPUB 20150243325). 
This is a provisional nonstatutory double patenting rejection.

Claim 24 of co-pending application 17/600978 claims a computer system including a processor and non-transitory storage media accessible to the processor, said processor executing one or more sequences of instructions which cause the computer system to: display a graphical user interface including: a media bin displaying a plurality of media elements imported into the video editing system; a viewing window for viewing a selected one of the media elements; a timeline; a concatenator element; and responsive to a user actuating the concatenator element, concatenates the media elements present in the media bin together into a single media element and loads the single media element into the viewing window. 

Claim 24 of co-pending application 17/600978 does not disclose A computer system including a processor and non-transitory storage media accessible to the processor, said processor executing one or more sequences of instructions which cause the computer system to: display a graphical user interface including: a focus element; and responsive to a user actuating said focus element, modifies the single media element to form a focused single media element that concatenates only those media elements present in the media bin with related metadata and loads the focused single media element into the viewing window.  
However, Takata discloses a software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: displays a graphical user interface for a video editing system, the user interface including: a focus element; and responsive to a user actuating said focus element, modifies the single media element to form a focused single media element that concatenates elements present in the media bin and loads the focused single media element into the viewing window (Takata paragraph [0093] discloses concatenating media elements in media bin when focus element is selected, and if the output button 4-7 is finally clicked, the contents of extracted segments arranged in the region 4-61 are concatenated in the arrangement order and output as one moving picture file). 
Pacurariu discloses a software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: concatenates only those media elements present in the media bin with related metadata (Pacurariu paragraph [0004], [0027], [0030], [0068], [0089] discloses concatenating only those media elements with related metadata, compilation of video created from video clips with high relevance score, relevance score based on metadata such as time or date the video was recorded and output to user interface 145). 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claim 1 recites, in part, the following:
A software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: 
displays a graphical user interface for a video editing system, the user interface including: 
a media bin displaying a plurality of media elements imported into the video editing system; 
a viewing window for viewing a selected one of the media elements; 
a timeline; 
a concatenator element; and 
a focus element; 

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). 
The broadest reasonable interpretation of the above limitation would include, “A software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: a viewing window for viewing a selected one of the media elements” which is unclear.   Examiner suggests the following correction:
A software product including a non-transitory computer-readable medium storing instructions which when executed by a processor: 
displays a graphical user interface for a video editing system, the user interface including: 
a media bin displaying a plurality of media elements imported into the video editing system[[;]], 
a viewing window for viewing a selected one of the media elements[[;]], 
a timeline[[;]],
a concatenator element[[;]], and 
a focus element; 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 8-9, 12, and 16-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meaney et al., U.S. Patent Application Publication No. 20130104042, filed on 10/22/2012 (hereinafter Meaney) in view of Takata et al., U.S. Patent Application Publication No. 20030142124, filed on 1/27/2003 (hereinafter Takata) in view of Pacurariu et al., U.S. Patent Application Publication No. 20150243325, filed on 2/24/2014 (hereinafter Pacurariu).


As for independent claim 1, Meaney discloses method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: 
(Meaney paragraph [0201] discloses instruction stored on machine readable medium) 
displays a graphical user interface for a video editing system, the user interface including: a media bin displaying a plurality of media elements imported into the video editing system; a viewing window for viewing a selected one of the media elements; a timeline; 
(Meaney paragraph [0046] discloses video editing system, media-editing application, displaying media bin, viewing window and timeline, clip library 105, a clip browser 110, a timeline 115, a preview display area 120, an inspector display area 125, as shown in fig. 1). 
Meaney does not appear to explicitly disclose method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: displays a graphical user interface for a video editing system, the user interface including: a concatenator element; and a focus element and responsive to a user actuating the concatenator element, concatenates the media elements present in the media bin together into a single media element and loads the single media element into the viewing window; and responsive to a user actuating said focus element, modifies the single media element to form a focused single media element that concatenates only those media elements present in the media bin with related metadata and loads the focused single media element into the viewing window.

However, Takata discloses method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: 
displays a graphical user interface for a video editing system, the user interface including: a concatenator element; and a focus element 
(Takata paragraph [0093] discloses displaying a concatenator element; and a focus element, output button 4-7, as shown in fig. 4); 
responsive to a user actuating the concatenator element, concatenates the media elements present in the media bin together into a single media element and loads the single media element into the viewing window; and 
(Takata paragraph [0093] discloses concatenating media elements in media bin when concatenator element is selected, and if the output button 4-7 is finally clicked, the contents of extracted segments arranged in the region 4-61 are concatenated in the arrangement order and output as one moving picture file) 
responsive to a user actuating said focus element, modifies the single media element to form a focused single media element that concatenates those media elements present in the media bin and loads the focused single media element into the viewing window 
(Takata paragraph [0093] discloses concatenating media elements in media bin when focus element is selected, and if the output button 4-7 is finally clicked, the contents of extracted segments arranged in the region 4-61 are concatenated in the arrangement order and output as one moving picture file). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Takata with Meaney for the benefit of having a system that provides “Easy search, editing, and processing of contents”, (Takata [0008]). 

Meaney does not appear to explicitly disclose method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: concatenates only those media elements present in the media bin with related metadata.

However, Pacurariu discloses method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: 
concatenates only those media elements present in the media bin with related metadata.
(Pacurariu paragraph [0004], [0027], [0030], [0068], [0089] discloses concatenating only those media elements with related metadata, compilation of video created from video clips with high relevance score, relevance score based on metadata such as time or date the video was recorded and output to user interface 145). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pacurariu with Meaney and Takata for the benefit of being able to automatically create a composite video based on a criterion such that user does not need to individually select videos clips to combine together. 

As for claim 4, limitations of parent claim 1 have been discussed above.  Takata discloses method and product wherein 
the focused single media element concatenates media elements present in the media bin 
(Takata paragraph [0093] discloses concatenating media elements in media bin when focused single media element is selected, and if the output button 4-7 is finally clicked, the contents of extracted segments arranged in the region 4-61 are concatenated in the arrangement order and output as one moving picture file). 

Meaney does not appear to explicitly disclose method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: concatenates only those media elements present in the media bin with that share attributes defined by related metadata.  However, Pacurariu discloses method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: 
concatenates only those media elements present in the media bin with that share attributes defined by related metadata
(Pacurariu paragraph [0004], [0027], [0030], [0068], [0089] discloses concatenating only those media elements with related metadata, compilation of video created from video clips with on metadata such as date the video was recorded).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pacurariu with Meaney and Takata for the benefit of being able to automatically create a composite video based on a criterion such that user does not need to individually select videos clips to compile together. 

As for claim 8, limitations of parent claim 1 have been discussed above.  Takata discloses method and product wherein 
the focused single media element concatenates media elements present in the media bin 
(Takata paragraph [0093] discloses concatenating media elements in media bin when focused single media element is selected, and if the output button 4-7 is finally clicked, the contents of extracted segments arranged in the region 4-61 are concatenated in the arrangement order and output as one moving picture file). 

Meaney does not appear to explicitly disclose method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: concatenates only those media elements present in the media bin with that share related metadata.  However, Pacurariu discloses method and product comprising a non-transitory computer-readable medium storing instructions which when executed by a processor: 
concatenates only those media elements present in the media bin with that share related metadata
(Pacurariu paragraph [0004], [0027], [0030], [0068], [0089] discloses concatenating only those media elements that share related metadata, compilation of video created from video clips with shared metadata such as date the video was recorded). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pacurariu with Meaney and Takata for the benefit of being able to automatically create a composite video based on a criterion such that user does not need to individually select videos clips to compile together. 

As for claim 9, claim 9 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 12, limitations of parent claim 9 have been discussed above.  Claim 12 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 4, and is rejected along the same rationale.

As for claim 16, limitations of parent claim 9 have been discussed above.  Claim 16 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 8, and is rejected along the same rationale.

As for claim 17, claim 17 reflects article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 18, limitations of parent claim 17 have been discussed above.  Claim 18 reflects article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 4, and is rejected along the same rationale.


Claims 2 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meaney in view of Takata in view of Pacurariu in view of Weber et al., U.S. Patent Application Publication No. 20070162857, filed on 1/6/2006 (hereinafter Weber).

As for claim 2, limitations of parent claim 1 have been discussed above.  Weber discloses method and product wherein 
the user interface further includes a sort element and, responsive to a user actuating said sort element, the media elements in the media bin are displayed according to a predetermined sorting scheme 
(Weber paragraph [0052]-[0053] discloses displaying elements in media bin, preview window 326, responsive to selecting sorting element, selecting sorting button 322, as shown in figs. 3 and 4). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Weber with Meaney, Takata, and Pacurariu for the benefit of being able to only display video clip that match a criterion.

As for claim 10, limitations of parent claim 9 have been discussed above.  Claim 10 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 2, and is rejected along the same rationale.


Claims 3 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meaney in view of Takata in view of Pacurariu in view of Weber in view of Fleischhauer et al., U.S. Patent Application Publication No. 20130125000, filed on 1/30/2012 (hereinafter Fleischhauer).

As for claim 3, limitations of parent claim 2 have been discussed above.  Fleischhauer discloses method and product wherein 
the predetermined sorting scheme comprises sorting the media elements according to one or a combination of predefined metadata fields 
(Fleischhauer paragraph [0006], [0078] discloses sorting media element according to predefined metadata fields, use metadata of the media clips to sort the media clips into the groups). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Fleischhauer with Meaney, Takata, and Pacurariu, and Weber for the benefit of automatically grouping content based on criteria to save time since “manually editing numerous media clips into a timeline, trying to figure out how the clips should be aligned and trimmed, and where to switch between the different cameras can be a difficult and time-intensive process”, (Fleishchhauer [0004]).  

As for claim 11, limitations of parent claim 10 have been discussed above.  Claim 11 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 3, and is rejected along the same rationale.


Claims 5 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meaney in view of Takata in view of Pacurariu in view of Fleischhauer. 

As for claim 5, limitations of parent claim 1 have been discussed above.  Takata discloses method and product wherein 
the focused single media element concatenates only those media elements present in the media bin 
(Takata paragraph [0093] discloses concatenating media elements in media bin when focused single media element is selected, and if the output button 4-7 is finally clicked, the contents of extracted segments arranged in the region 4-61 are concatenated in the arrangement order and output as one moving picture file). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Takata with Meaney for the benefit of having a system that provides “Easy search, editing, and processing of contents”, (Takata [0008]). 

Takata does not appear to explicitly discloses method and product comprising concatenates only those media elements present in the media bin that share attributes defined by the one or a combination of predefined metadata fields.  However, Pacurariu discloses method and product comprising 
concatenates only those media elements present in the media bin that share attributes defined by the one or a combination of predefined metadata fields 
(Pacurariu paragraph [0004], [0027], [0030], [0068], [0089] discloses concatenating only those media elements with related metadata, compilation of video created from video clips with metadata such as date the video was recorded). 

Takata does not appear to explicitly discloses method and product wherein predefined metadata fields corresponding to a currently- applied sorting scheme.  However, Fleischhauer discloses method and product comprising 
concatenating only those media elements present in the media bin that share attributes defined by the one or a combination of predefined metadata fields corresponding to a currently- applied sorting scheme 
(Fleischhauer paragraph [0006], [0078] discloses metadata corresponding to currently applied sorting scheme, use metadata of the media clips to sort the media clips into the groups and generating ordered sequence of clips in each group). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Fleischhauer with Meaney, Takata, and Pacurariu, and Weber for the benefit of automatically grouping content based on criteria to save time since “manually editing numerous media clips into a timeline, trying to figure out how the clips should be aligned and trimmed, and where to switch between the different cameras can be a difficult and time-intensive process”, (Fleishchhauer [0004]).  

As for claim 13, limitations of parent claim 9 have been discussed above.  Claim 13 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 5, and is rejected along the same rationale.


Claims 6, 14 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meaney in view of Takata in view of Pacurariu in view of Diu, U.S. Patent Application Publication No. 20200174649, filed on 11/29/2018 (hereinafter Diu).

As for claim 6, limitations of parent claim 1 have been discussed above.  Diu discloses method and product wherein 
a first element and a second element comprise different modes of operation of a context sensitive user interface element 
(Diu paragraph [0061], [0063] discloses first element and second element, comprise different modes of operation of a context sensitive user interface element, dynamic button 308a can be first element selecting top 10 when context is prior to first selection of the button and dynamic button 308a becomes second element selecting top 20 when context is after first selection of the button). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Diu with Meaney, Takata, and Pacurariu, and Weber for the benefit of being able to use a single button to operate two different functions to save screen real estate.

Diu does not appear to explicitly disclose method and product comprising the concatenator element and the focus element.  However, Takata discloses method and product comprising concatenator element and the focus element
(Takata paragraph [0093] discloses displaying a concatenator element; and a focus element, output button 4-7, as shown in fig. 4). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Takata with Meaney for the benefit of having a system that provides “Easy search, editing, and processing of contents”, (Takata [0008]). 

Takata does not appear to explicitly disclose method and product comprising concatenating only those media elements present in the media bin with that share attributes defined by related metadata.  However, Pacurariu discloses method and product comprising 
concatenating only those media elements present in the media bin with that share attributes defined by related metadata
(Pacurariu paragraph [0004], [0027], [0030], [0068], [0089] discloses concatenating only those media elements with related metadata, compilation of video created from video clips with on metadata such as date the video was recorded).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pacurariu with Meaney and Takata for the benefit of being able to automatically create a composite video based on a criterion such that user does not need to individually select videos clips to compile together. 

As for claim 14, limitations of parent claim 9 have been discussed above.  Claim 14 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 6, and is rejected along the same rationale.

As for claim 19, limitations of parent claim 17 have been discussed above.  Claim 19 reflects article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 6, and is rejected along the same rationale.




Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175